                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION


UNITED STATES OF AMERICA

              vs                                          CR NO. 8:20-223

KAREN RICE MCCRARY




                                           PLEA

       The defendant, KAREN RICE MCCRARY, having withdrawn her plea of Not Guilty,
                                     .y?    -;i(,i.t>

pleads GUILTY to Count 1, 2, 3 and 4 of the Indictment.



                                                        (SrL~~Q~
Gre7ville, South Carolina
 1 /(p/~o
